DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant’s information disclosure statements of 7/31/19 have been received and made of record.   Note the acknowledged PTO-1449 forms enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “408” in Fig. 16 is not in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “27” has been used to designate both the ends of straps 18, 20 and the buckle assembly in Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: para. [177], line 6, recites “[f]rame portions 430”, then in para. [179], the specification recites “the second side portion 430”, which were previously designated as “432”; para. [185] recites “rim 445”, however, “445” was previously designated as “compliant edge 445”; para. [185], line 5 recites “compliant edge 465”, however, compliant edges was previously designated as “445”; para. [203] recites “opening 246”, then para. [204] recites “first beveled portion 246”; para. [270], line 1 recites “tightening device 22” then line 5 the specification recites “tightening device 32”.  Applicant is advised to remain consistent when defining and/or referring to the reference characters. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-5, 7, 8, 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,854,308 (“Drillio”) in view of U.S Patent No. 5,745,959 (“Dodge).
As regards claim 1, Drillio discloses a knee orthosis having offset within hinges and anti-rotation straps.  More specifically, as can be seen from Figs. 10-12, Drillio discloses a knee brace, comprising: a first frame element (2,152); a second frame element (4,154); a hinge assembly (6) connecting to the first and second frame elements; a force strap (220) assembly extending helically between the first and second frame elements, a first end of the force strap assembly connecting to the first frame element (via rivet 228 and adjustable latching means 226), and a second end of the force strap assembly connecting to the second frame element (via rivet 222).  
Drillio fails to teach a linear ratchet assembly connecting to the first end of the force strap assembly and to the first frame element, the linear ratchet assembly having a ladder strap defining at least two teeth and a latch supported by a base forming a clearance with the latch through which the ladder strap extends, the latch being arranged to selectively engage at least one of the at least two teeth of the ladder strap and to selectively release from the at least one of the at least two teeth of the ladder strap in a linear movement, wherein regulation of the linear ratchet assembly permits drawing the first end of the force strap assembly toward and away from the first frame element; and a buckle assembly connecting the second end of the force strap to the second frame element, the buckle assembly releasably secured to the second frame element.
Dodge discloses a ratchet-type buckle for incrementally tightening and quickly releasing a strap (see the Abstract).  More specifically, Dodge discloses a linear ratchet assembly (ratchet type buckle arrangement 28) connecting to a first end of a strap (for example, an adjustable strap 24 as shown in Fig. 1) and to a first frame element (constituted by binding base plate 41), the linear ratchet assembly having a ladder strap defining at least two teeth (constituted rack of teeth or serration 34) and a latch (56,60) supported by a base (constituted by housing 42 and base 44 and side members 46,48 and see Fig. 3) forming a clearance with the latch through which the ladder strap extends (the strap is inserted into a front portion 52 of the housing 42 and exits through a rear portion 52 of the housing, see col. 3, lines 14-16), the latch being arranged to selectively engage at least one of the at least two teeth of the ladder strap and to selectively release from the at least one of the at least two teeth of the ladder strap in a linear movement, wherein regulation of the linear ratchet assembly permits drawing the first end of the force strap assembly toward and away from the first frame element (the strap is linearly engaged within the housing and the pawl retains the strap 30 so that the strap cannot be released until the user disengages the pawn from the strap when the actuator is engaged; see col. 3, lines 16-56).
It would have been obvious to one of ordinary skill in art to before the effective time of filing the present invention to have substitute the adjustable latching means of Drillio for a ratchet-type buckle assembly, i.e., linear ratchet assembly, as taught by Dodge, such that the linear ratchet assembly connects to the first end of the force strap assembly and to the first frame element, the linear ratchet assembly having a ladder strap defining at least two teeth and a latch supported by a base forming a clearance with the latch through which the ladder strap extends, the latch being arranged to selectively engage at least one of the at least two teeth of the ladder strap and to selectively release from the at least one of the at least two teeth of the ladder strap in a linear movement, wherein regulation of the linear ratchet assembly permits drawing the first end of the force strap assembly toward and away from the first frame element, in order to achieve the predictable result of  incrementally tightening and quickly releasing the force strap.
As to the buckle assembly connecting the second end of the force strap to the second frame element, the buckle assembly releasably secured to the second frame element.  While Drillio discloses the second end of the force strap being connected by rivet (222), it would have been prima facie obvious to one having ordinary skill in the art before the effective filing of the present invention to have utilized other well-known securing means such as a buckle assembly in order to render the force strap (220) separable from the brace when not required.  
As regards claim 3, Drillio discloses a rivet (228) is used to secure the adjustable latching means to the first frame element, which rivet inherently allows for pivotable movement.  As such, it would have been obvious to one of ordinary skill in the art to secure the substituted adjustable latching means to the first frame element with a rivet which will also inherently allow pivotable movement.
As regards claim 4, modified Drillio discloses the first frame element is arranged to flexibly extend about a leg of a user (the material of the first frame element is a light weight thermoplastic material which can be formed to fit the contours of the wearer’s leg, see col. 3, lines 54-57; thus, the thermoplastic material can be heated to render it flexible to contour the wearer’s leg).
As regards claim 5, modified Drillio discloses the knee brace of claim 4, wherein the first frame element is preformed to curve to a contour of a leg of a user (as can be seen from the Figs. 10-12, the brace is pre-formed with a curve to contour a leg of a user).
As regards claim 7, modified Drillio discloses the knee brace of claim 1, wherein the linear ratchet assembly is pivotally connected to an upper portion of the first frame element and extends along a lower portion of the first frame element for relative linear movement therewith (Drillio discloses a rivet (228) is used to secure the adjustable latching means to the first frame element, which rivet inherently allows for pivotable movement.  As such, it would have been obvious to one of ordinary skill in the art to secure the substituted adjustable latching means to the first frame element with a rivet which will also inherently allow pivotable movement.  Further, since the adjustable latching mean extends along a lower portion of the first frame, it would have been obvious to one of ordinary skill in the art to position the substituted adjustable latching means, constituted by the ratchet-type buckle assembly, at the same position extending along the lower portion of the first frame).
As regards claim 8, modified Drillio discloses the knee brace of claim 1, wherein the first and second frame elements are formed from a flexible polymeric material (the thermoplastic material is flexible when heated to conform to the wearer) and that the force strap is constructed from elasticized material (col. 6, lines 66-67).  Modified Drillio fails teach the force strap assembly is formed from at least a textile material. 
Absent a critical teaching and/or a showing of unexpected results derived from constructing the force strap from at least textile material, the Office contends that the constructing the force strap from at least textile material is an obvious design choice which does not patentably distinguish Applicant’s invention over the prior art.  Further, it has been held that the selection of a known material based upon its suitability for its intended use supported a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  As such, it would have been obvious to one having ordinary skill in the to construct the force strap of elasticized textile material in order to provide strength to the strap and limit stretch.
As regards claim 11, modified Drillio discloses the knee brace of claim 1, further comprising first and second liners (pads 40) arranged to correspond in shape to the first and second frame elements, respectively (col. 6, lines 2-12).
As regards claim 12, modified Drillio discloses the knee brace of claim 11, wherein the first liner includes a surface formed from foam (col. 6, lines 2-12).  Modified Drillio fails to disclose the first liner is a material selected from the group consisting of doeskin, microfiber, and suede.  Absent a critical teaching and/or a showing of unexpected results derived from the use of doeskin or microfiber or suede as the liner material, the Office contends that the material is an obvious design choice which does not patentably define Applicant’s invention over the prior art.  Further, it has been held that the selection of a known material based upon its suitability for its intended use supported a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  As such, it would have been prima facie obvious to one having ordinary skill in the art to have substituted the foam liner for a natural liner such as doeskin or suede in order to increase the use of natural products and decrease the use of synthetic polymers.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drillio in view of Dodge as applied to claim 1 above, and in further view of U.S. Patent No. 3,976,062 (“Cox”).
As regards claim 6, modified Drillio discloses the knee brace of claim 1, except wherein the first frame element defines a perforated structure.  Cox, however, in an analogous splinting  device teaches is known to provide frame elements constituted by cuffs 11) with perforations (22) for the inherent purpose of providing breathability to the cuffs.
In view of Cox, it would have been obvious to one having ordinary skill in the art before the effective time of filing the present invention to have modified the first frame element with perforations in order to achieve the predictable of providing breathability the frame.

Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drillio in view of Dodge as applied to claim 1 above, and in further view of U.S. Patent No. 4,372,298 (“Lerman”).
As regards claims 9 and 10, modified Drillio discloses the knee brace of claim 1, except wherein the hinge assembly includes first and second arms securing to the first and second frame elements, respectively. Lerman in its analogous device teaches it is known to provide knee braces with a polycentric hinge (24) having upper and lower arms (16,20) wherein the upper and lower arms define first and second ends each forming a generally circular gear portion arranged to mesh with one another via gear teeth (36, 38, see Figs. 3 and 5).  The polycentric hinges provide a better way of simulating the swinging movement of the anatomical knee joint (col. 4, lines 54-57). The cooperating gears of the hinges make it possible for the lower support arm to pivot automatically when the upper support arm pivots and vice versa (col. 4, lines 26-29).
Since both Drillio and Lerman disclose polycentric hinges, it would have been obvious to one having ordinary skill in the art to substitute one polycentric hinge for the other to achieve the predictable result of simulating the swinging movement of the anatomical knee joint.  It would have been further obvious to include gear heads with teeth that mesh in order to allow the lower support arm to pivot automatically when the upper support arm pivots and vice versa.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drillio in view of Dodge as applied to claim 1above, and in further view of WO 96/04870 (“Taylor”).
As regards claim 15, modified Drillio discloses the knee brace of claim 1,  wherein the force strap assembly includes a length adjustment feature arranged to enable adjustment of a length of the force strap assembly (the length adjustment feature is its elasticity which allows the strap to increase in length, see col. 6, lines 66-67). 
Modified Drillio fails to teach a cushion feature adjustably located along the length of the force strap. As can be seen from Fig. 2, Taylor in the disclosure of an analogous knee brace (122) teaches it is known to provide a force strap (134) with a cushion feature (constituted by a soft foam plastic cuff to contact the wearer, see page 6, lines 4-6).
As such, it would have been obvious to one having ordinary skill in the art to have provided the force strap of modified Drillio with a cushion feature, as disclosed in Taylor, in order to provide protection the skin in the area that the force strap contacts.

Allowable Subject Matter
Claims 16-20 are allowed.
Claim 2, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Drillio discloses a knee orthosis having offset within hinges and anti-rotation straps.  More specifically, as can be seen from Figs. 10-12, Drillio discloses a knee brace, comprising: a first frame element (2,152); a second frame element (4,154); a hinge assembly (6) connecting to the first and second frame elements; a force strap (220) assembly extending helically between the first and second frame elements, a first end of the force strap assembly connecting to the first frame element (via rivet 228 and adjustable latching means 226), and a second end of the force strap assembly connecting to the second frame element (via rivet 222).  
WO 96/04870 to Taylor discloses a knee brace with a force strap (14) connected to an upper cuff (130) and a lower cuff (132).  The force strap connected to the upper cuff a bracket and the lower cuff (136) and the lower cuff by a pivot attachment (page 5, lines 28-30).  Strap (134) is provided with hook and eye fasteners, which are desirable in these braces because these fasteners permit a wide range of adjustments (page 5, line 32-page 6, line 2).  
Drillio, Taylor and the other cited prior art of record fails to teach or fairly suggest to one alone or in combination, a knee brace comprising “a linear ratchet assembly connecting to the first end of the force strap assembly and to the first frame element, the linear ratchet assembly having a ladder strap defining at least two teeth and a latch supported by a base forming a clearance with the latch through which the ladder strap extends, the latch being arranged to selectively engage at least one of the at least two teeth of the ladder strap and to selectively release from the at least one of the at least two teeth in a linear movement, wherein regulation of the linear ratchet assembly permits drawing the first end of the force strap assembly toward and away from the first frame element; and a dosage meter located proximate the at least two teeth of the ladder strap for indicating a relative position of the first end of the force strap assembly to the first frame element, the dosage meter including a plurality of numbers generally corresponding to the at least two teeth of the ladder strap” as recited in claim 16.
Both Taylor and Drillio also fail teach a knee brace comprising first and second liners arranged to correspond in shape to the first and second frame elements, respectively, the first liner including a first surface formed from a material selected from the group consisting of doeskin, microfiber, and suede, the second liner has a first surface arranged for greater resistance to movement than the first liner when pressed against skin of a user of the knee brace, each of the first and second liners defining a compressible core along which the first surfaces of the first and second liners secure, the first and second liners having a second surface opposite the first surfaces secured to the first and second liners, respectively, as recited in claim 20.
Dependent claims 17-19 which depend upon allowable claim 16 are also allowable by virtue of their dependence on an allowable base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786